Case 2:19-cv-00703-GJS Document 28 Filed 07/31/20 Page 1 of 1 Page ID #:1314



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     NINA KAREN MOSES,                    )
11                                        ) CASE NO.: 2:19-cv-00703-GJS
12
           Plaintiff,                     )
                                          )
13   v.                                   ) [PROPOSED] ORDER
14                                        ) AWARDING EAJA FEES AND COSTS
     ANDREW SAUL,                         )
15   Commissioner of Social Security,     )
16                                        )
           Defendant.                     )
17
                                          )
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of THREE
21   THOUSAND THREE HUNDRED DOLLARS AND 00/100 ($3,300.00) and costs
22   in the amount of FOUR HUNDRED DOLLARS ($400.00) subject to the terms of
23   the stipulation.
24
25   DATED: July 31, 2020
                                          GAIL J. STANDISH
26                                        UNITED STATES MAGISTRATE JUDGE
27
28



                                            -1-
